



Exhibit 10.2
COMMERCEHUB, INC.
LEGACY STOCK APPRECIATION RIGHTS PLAN
FORM OF STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Option Agreement”), dated as of the 21st day
of July 2016 (the “Conversion Date”), is between CommerceHub, Inc., a Delaware
corporation (the “Company”), and Richard Jones (the “Awardee”).
WHEREAS, the Awardee was a holder of outstanding stock appreciation rights (the
“Original SAR”) granted on January 14, 2011 (the “Original Grant Date”) under
the Commerce Technologies, Inc. 2010 Stock Appreciation Rights Plan (as amended
effective as of January 13, 2011, the “Prior Plan”) administered by Commerce
Technologies, Inc. (“CTI”).
WHEREAS, in connection with the reorganization of CTI, the merger of CTI with
and into a subsidiary of the Company and the anticipated spin-off of the Company
from Liberty Interactive Corporation, a Delaware corporation, the Prior Plan was
amended and restated into the form of the CommerceHub Inc. Legacy Stock
Appreciation Rights Plan (the “Plan”) and, as of the Conversion Date, the
outstanding stock appreciation rights under the Prior Plan were converted into
options to purchase Common Shares pursuant to the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.Grant of Option. Pursuant to the terms of the Plan, the Committee hereby
grants to Awardee, an Option, subject to the terms, definitions and provisions
of the Plan adopted by the Company, which is incorporated herein by reference,
and pursuant to this Option Agreement. Unless otherwise defined herein,
capitalized terms used in this Option Agreement shall have the meaning ascribed
to such terms in the Plan. Except as expressly set forth in Section 4, in the
event of a conflict between the terms of the Plan and this Option Agreement, the
Plan shall prevail.
2.Value of the Option. The Option shall entitle the Awardee, after the Option
has vested, to purchase Common Shares at the exercise price set forth on the
attached Notice of Grant (the “Exercise Price”) upon exercise of the Option
pursuant to Section 6. No dividend equivalents are paid with respect to any
Option.
3.Nonassignability of Option. The Option is not assignable or transferable by
the Awardee except by will or by the laws of descent and distribution. During
the lifetime of the Awardee, only the Awardee or Awardee’s guardian or legal
representative shall be entitled to exercise the Option.
4.Prevailing Agreement. In the event of a conflict between the terms of the Plan
and this Agreement, the Plan shall prevail, except as expressly set forth below.
In particular, as they relate to Awardee:
a.
The definition of “Cause” in Section 3(d) of the Plan is superseded by the
definition of “Cause” contained in that certain employment agreement between
Awardee and CTI dated as of January 4, 2011, as such agreement may be modified
from time to time (the “Jones Employment Agreement”).

b.
The definition of “Grounds for Forfeiture” in Section 4(o) of the Plan is
superseded and the term “Grounds for Forfeiture” shall mean “Cause” as defined
in the Jones Employment Agreement.

5.Exercise Period. The Option or any portion thereof may be exercised only after
the Option or any portion thereof has vested and only within the term set forth
in the Notice of Grant contained herein and may be exercised during such term
only in accordance with the terms of the Plan and this Option Agreement. No
Options shall be exercisable after the tenth anniversary of the Original Grant
Date.
6.Method of Exercise. Options will be considered exercised (as to the number of
Options specified in the notice referred to in clause (i) below) on the latest
of (a) the date of exercise designated in the written notice referred to in
clause (i) below, (b) if the date so designated is not a Business Day (as
defined below), the first Business Day following such date or (c) the earliest
Business Day by which the Company has received all of the following:
(i)    Written notice, in such form as the Committee may require, containing
such representations and warranties as the Committee may require and
designating, among other things, the date of exercise and the number and of
Common Shares to be purchased by exercise of Options (each, an “Option Share”);
(ii)    Payment of the applicable Exercise Price for each Option Share in any
(or a combination) of the following forms: (A) cash, (B) check, (C) the
delivery, together with a properly executed exercise notice, of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay such Exercise Price (and, if applicable, the
Required Withholding Amount as described in Section 7) or (D) the delivery of
irrevocable instructions (provided such method of exercise is then-permitted by
the Company) via the Company’s online grant and administration program for





--------------------------------------------------------------------------------





the Company to withhold the number of Common Shares (valued at the Fair Market
Value of such Common Share on the date of exercise) required to pay such
Exercise Price (and, if applicable, the Required Withholding Amount as described
in Section 7) that would otherwise be delivered by the Company to the Awardee
upon exercise of the Options; and
(iii)    Any other documentation that the Committee may reasonably require.
As used in this Section 6, “Business Day” means any day other than Saturday,
Sunday or a day on which banking institutions in Albany, New York, are required
or authorized to be closed.
7.Mandatory Withholding for Taxes. The Awardee acknowledges and agrees that the
Company will deduct from the Common Shares otherwise payable or deliverable upon
exercise of any Options that number of Common Shares (valued at the Fair Market
Value of such Common Shares on the date of exercise) that is equal to the amount
of all federal, state and other governmental taxes required to be withheld by
the Company or any subsidiary of the Company upon such exercise, as determined
by the Company (the “Required Withholding Amount”), unless provisions to pay
such Required Withholding Amount have been made to the satisfaction of the
Company. If the Awardee elects to make payment of the applicable Exercise Price
by delivery of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay such Exercise Price,
such instructions may also include instructions to deliver the Required
Withholding Amount to the Company. In such case, the Company will notify the
broker promptly of its determination of the Required Withholding Amount.
8.Forfeiture. If the Awardee has a Separation from Service with the Company for
any reason, any portion of this Option that is issued and outstanding but
unvested as of the date of such termination of employment will be cancelled and
terminate as of the date of termination. If the Awardee has a Separation from
Service for Cause or, in the event that the Committee determines, in its sole
discretion, that any conduct of the Awardee constitutes Grounds for Forfeiture
of the Option, all rights of the Awardee under this Option Agreement and the
Plan (including rights with respect to outstanding vested or unvested Options)
will terminate as of the date of termination.
9. Separation from Service. In case of the Awardee’s Separation from Service for
any reason other than for Cause, the Awardee may exercise this Option during the
Termination Period set out in the Notice of Grant herein, but only to the extent
it was exercisable at the date of such termination (but in no event later than
the “Term/Expiration Date” of this Option as set forth in the Notice of Grant
herein). To the extent that Awardee was not entitled to exercise this Option at
the date of such termination, and to the extent that Awardee does not exercise
this Option (to the extent otherwise so entitled) within the Termination Period
specified in the Notice of Grant, this Option shall terminate.
10.Amendments to the Plan. If any adjustments or amendments made to the Plan
materially adversely effect Awardee’s outstanding Option and as a result the
Awardee is materially adversely effected, the Company agrees that it will ensure
that Awardee is made whole and receives the full benefit of his Options as if no
such adjustment or amendment had been made.
11.
Tax Consequences.

a.
Awardee understands that upon either the grant or the exercise of this Option,
the Awardee may recognize adverse tax consequences.

b.
Awardee understands that the Company will be required to withhold any tax or
social insurance required from any governmental authority. Awardee is encouraged
to consult with a tax advisor concerning the tax consequences of exercising this
Option.

12.Entire Agreement. The Plan and this Option Agreement (including the Notice of
Option Grant contained herein), constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of CTI and
the Company and Awardee with respect to the subject matter hereof, and the
Original SAR is hereby replaced in its entirety and is null and void and of no
further effect.


AWARDEE ACKNOWLEDGES THAT NEITHER THE PLAN NOR THIS OPTION AGREEMENT CONFERS ANY
RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT WITH OR SERVICE TO THE COMPANY
NOR INTERFERES IN ANY WAY WITH ANY RIGHT THE COMPANY WOULD OTHERWISE HAVE TO
TERMINATE THE AWARDEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE. NO PERSON
SHALL, BY REASON OF PARTICIPATION IN THE PLAN, ACQUIRE ANY RIGHT OR TITLE TO ANY
ASSETS, FUNDS OR PROPERTY OF THE COMPANY, INCLUDING WITHOUT LIMITATION, ANY
SPECIFIC FUNDS, ASSETS OR OTHER PROPERTY WHICH THE COMPANY MAY SET ASIDE IN
ANTICIPATION OF ANY LIABILITY UNDER THE PLAN. A PARTICIPANT SHALL HAVE ONLY A
CONTRACTUAL RIGHT TO AN OPTION, IF ANY, PAYABLE UNDER THE PLAN, UNSECURED BY ANY
ASSETS OF THE COMPANY, AND NOTHING CONTAINED IN THE PLAN SHALL CONSTITUTE A
GUARANTEE THAT THE ASSETS OF THE COMPANY SHALL BE SUFFICIENT TO PAY ANY BENEFITS
TO ANY PERSON.


Awardee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option Agreement subject to all of
the terms and provisions





--------------------------------------------------------------------------------





of the Plan. Awardee has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of independent counsel
prior to executing this Option Agreement and fully understands all provisions
relating to this Option Agreement. Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Option Agreement.


If by August 31, 2016, the Awardee does not reject the Options granted pursuant
to this Option Agreement by written notice received by the Company’s Human
Resources Department, the Options will be deemed to be accepted on the
Conversion Date.


[Remainder of Page Intentionally Left Blank]









































































































--------------------------------------------------------------------------------





COMMERCEHUB, INC.
NOTICE OF OPTION GRANT


Richard Jones
[Address]




CommerceHub, Inc. (the “Company”) has granted Richard Jones (“Awardee”) an
Option covering Common Shares of the Company as follows:


Original Date of Grant:                                    January 14, 2011
Conversion Date:                                    July 21, 2016


Number of Common Shares Covered by this Option:                     174,535
Exercise Price:                                        $2.66
Term/Expiration Date:                                    January 14, 2021


Vesting: [Agreed-Upon Metric]


Termination Period: Any portion of the Option that, as of the date of the
Awardee’s Separation from Service for any reason other than for Cause, is
unexpired, vested and non-forfeitable may be exercised until the “Close of
Business” on the six month anniversary of the date of such Separation from
Service with the Company (but in no event later than the Term/Expiration Date).
“Close of Business” means, on any day, 5:00 p.m., Albany, New York time on such
day.





